Terry Jennings, Justice,
dissenting.
Because the majority errs in holding that the evidence that appellant, David Rowe Ashby, had Trifluoromethylphenyl-piperazine (“TFMPP”) in a sample of his blood taken after his arrest for the misdemeanor offense of driving while intoxicated 1 was relevant and reliable, I respectfully dissent. See Tex. R. Evid. 401, 402, 403, 702.
In his second issue, appellant argues that the trial court erred in overruling his objection to the State’s evidence that he had TFMPP in his blood sample because the State did not establish that the evidence was relevant and reliable, rendering it inadmissible under rules 402, 403, and 702. See Layton v. State, 280 S.W.3d 235, 240-42 (Tex. Crim. App. 2009); see also Tex. R. Evid. 401 (evidence relevant if “it has any tendency to make a fact more or less probable than it would be without the evidence” and “the fact is of consequence in determining the action”).
The proponent of scientific evidence bears the burden of establishing, by clear and convincing evidence, that the evidence is sufficiently relevant and reliable to assist the jury in determining a fact in issue. Layton, 280 S.W.3d at 241.
Here, as noted by the majority, the State’s own expert, Dr. Walterscheid, Co-Director of Toxicology at the Harris. County Institute of Forensic Science, explained that even if the TFMPP in appellant’s blood had been quantified, which it was not, he would not have been able to reliably extrapolate whether TFMPP was psychoactive at the time of appellant’s ar-rest, given the lack of scientific knowledge regarding the effects of TFMPP. Without expert testimony to provide the foundation required to admit scientific testimony, the evidence that appellant had TFMPP in his blood sample after his arrest was not relevant. See id. at 242. Thus, the trial court erred in overruling appellant’s objection to the State’s evidence that he had TFMPP in the sample of his blood taken after his arrest.
Accordingly, I would sustain appellant’s second issue, reverse the judgment of the trial court, and remand the case to the trial court for further proceedings.

. See Tex. Penal Code Ann. § 49.04(a)-(b) (Vernon Supp, 2016),